Citation Nr: 1221428	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-06 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher rating for laxity of the right knee, postoperative residuals of a right knee injury, to include entitlement to a rating greater than 10 percent disabling prior to November 14, 2006; entitlement to a rating greater than 20 percent disabling prior as of November 14, 2006, and prior to June 9, 2011; and entitlement to a rating greater than 30 percent disabling, as of June 9, 2011.

2.  Entitlement to a rating greater than 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to June 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted a separate 10 percent disability rating for degenerative joint disease of the right knee effective from October 24, 2003, in addition to the 10 percent disability rating already assigned for postoperative residuals of a right knee injury.  See 38 C.F.R. § 3.156(b) (2011) ("[n]ew and material evidence received prior to the expiration of the appeal period...will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that § 3.156(b) applies to increased rating claims); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also November 2004 VA examination report, October 2004 VA treatment records, August 2005 VA examination report, March 2005 to October 2005 VA treatment records, June 2005 statement, and November 2005 to May 2006 VA treatment records (constituting new and material evidence received prior to the expiration of the appeal period). 

Subsequently, in November 2004, October 2005, September 2006, and April 2007 rating decisions, the RO continued the Veteran's 10 percent disability ratings for degenerative joint disease and postoperative residuals of a right knee injury, recharacterized as a right knee injury, postoperative with slight laxity.  Two temporary total ratings were also assigned from June 15, 2006, to July 31, 2006, and from June 7, 2010, to July 31, 2010, in September 2006 and September 2010 rating decisions.

In a December 2010 rating decision, the RO granted a 20 disability rating for the Veteran's right knee injury, postoperative with slight laxity, effective November 14, 2006.  Subsequently, in April 2012, the RO issued a third rating decision awarding a 30 percent disability rating for a right knee injury, postoperative with slight laxity, effective June 9, 2011.  As the RO increased the Veteran's rating on the basis of medical evidence showing that the Veteran's instability of the right knee is severe, and not slight, and the Veteran's rating has been staged into two separate periods during the period on appeal, the issue has been recharacterized as reflected on the title page.

In August 2009, a hearing was held before the undersigned Veterans Law Judge.  The Board previously remanded this matter in November 2009 and March 2011 for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

Principally, the Veteran must be scheduled for an additional VA examination, as the June 2011 examination report is not sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Under 38 U.S.C.A. § 5103A (West 2002), the duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  An examination is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and describes the disability in sufficient detail to facilitate a fully informed evaluation of the claimed disability under the applicable rating criteria.  See id.  For the application of the rating schedule, accurate and fully descriptive medical examinations are required, with emphasis on the limitations of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  If a report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

In June 2011, pursuant to the Board's remand, the AMC obtained the Veteran's treatment records from the VA Medical Center in Asheville, North Carolina, which showed that she had undergone an additional right knee surgery in June 2010, specifically an arthroscopy, excision of the flaps of the articular surface, removal of a partial tear of the posterior aspect of the medial meniscus, and chondroplasty of the medial femoral condyle.  After these reports were obtained and associated with the claims file, the Veteran was provided with a VA examination in order to assess the current severity of her service-connected right knee disabilities in consideration of these additional records.  However, the examiner did not describe the Veteran's semilunar cartilage, or meniscus, of the right knee, and whether the Veteran's history shows symptomatic removal of the semilunar cartilage or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint are relevant criteria under 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259.  

Therefore, on remand, the Veteran should be provided with an additional VA examination to assess the current severity of her service-connected right knee disabilities and the examiner should determine whether the Veteran exhibits the symptomatology described in 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259.  

The examiner should thoroughly describe and, if applicable, diagnose of all of the manifestations of the Veteran's service-connected right knee disabilities, to specifically include any abnormalities of the meniscus and any malunion of the tibia and fibula in addition to the degenerative joint disease and instability diagnosed at the June 2011.  See Stefl, 21 Vet. App. at 123.  In providing these diagnoses, the examiner should discuss the Veteran's June 2010 removal of a partial tear of the posterior aspect of the medial meniscus, as well as the Veteran's "subtle" nondisplaced fracture of the tibia which, as noted in her medical records, can be seen by magnetic resonance imaging (MRI) but does not appear by x-ray.  See September 2007 MRI report and September 2007 VA physician note.  

Additionally, the Board notes that the AMC did not issue a supplemental statement of the case (SSOC) on the issue of entitlement to an increased rating for laxity of the right knee, postoperative residuals of a right knee injury, even though the April 2012 rating decision, which increased the Veteran's disability rating to 30 percent effective June 9, 2011, did not constitute a full grant of the benefits sought on appeal for the entire period on appeal.  Shipley v. Shinseki, 21 Vet. App. 458, 461 (2011), citing Juarez v. Peake, 21 Vet. App. 537, 543 (2008).  On remand, the AMC must issue an SSOC on any issue that remains denied before returning the claims to the Board. 38 C.F.R. § 19.31(c).

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for her right knee disabilities.  Review of the Veteran's paper and electronic claims folder shows that the Veteran has received treatment from the VA Medical Center (VAMC) in Gainesville, Florida; the VAMC in Asheville, North Carolina; and the VAMC in Orlando, Florida.  Review of these records indicates that the Veteran's complete VA treatment records may not be present in the claims folder.  See, e.g. March 2008 and November 2010 VA treatment records (indicating possible dates of treatment that are not present in the claims folder).  Therefore, the AMC should obtain any additional treatment VA treatment records for the Veteran from the VAMC in Gainesville, dated since March 2008; the VAMC in Asheville, dated prior to October 2009 and since November 2010; and the VAMC in Orlando, Florida, dated prior to February 2011 and since February 2012, as well as any other relevant VA treatment records at any other VA facility locations during the appellate period.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the location and dates of treatment related to her right knee disability from any Department of Veterans Affairs facility during the appellate period.  In addition to any VA treatment records identified by the Veteran, make arrangements to obtain a complete copy of the Veteran's treatment records, related to her right knee disability, from the VAMC in Gainesville, dated since March 2008; the VAMC in Asheville, dated prior to October 2009 and since November 2010; and the VAMC in Orlando, Florida, dated prior to February 2011 and since February 2012.


2.  Thereafter, schedule the Veteran for a VA orthopedic examination of her right knee disabilities. The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted, including x-rays, if warranted.  The examiner is asked to make the following medical determinations:

(a) Identify, thoroughly describe, and, if applicable, diagnose all residuals attributable to the Veteran's service connected right knee disabilities, to specifically include any abnormalities of the meniscus and any malunion of the tibia and fibula in addition to the previously diagnosed degenerative joint disease and instability of the right knee.  

In providing these diagnoses, the examiner should discuss the Veteran's June 2010 removal of a partial tear of the posterior aspect of the medial meniscus, as well as the Veteran's nondisplaced fracture of the tibia which, as noted in her medical records, can be seen by MRI but does not appear by x-ray.

(b) Provide the range of motion of the Veteran's right knee, i.e., flexion and extension.

(c) Determine whether range of motion of the right knee is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  Critically, if pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

(d) If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations) the examiner should state the additional degree of limitation in terms of degrees, if possible.  

(e) Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  If the Veteran's range of motion is likely to be further reduced by debilitating pain due to repetitive use or flare-ups, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.

(f) Determine whether the Veteran's right knee disabilities cause instability, disturbance of locomotion, and/or interference with sitting, standing, and weight-bearing, and, if so, to what extent.  Please distinguish, to the extent possible, the degree to which any instability, disturbance of locomotion, and/or interference with sitting, standing, and weight-bearing is attributable to the Veteran's nonservice-connected multiple sclerosis as opposed to any service-connected right knee disability. 

(g) Determine whether there is objective evidence of lateral instability or recurrent subluxation of the right knee and if so, to what extent.  

(h) Determine whether there has been removal of the semilunar cartilage that is symptomatic and/or whether the semilunar cartilage is dislocated and, if so, whether there are frequent episodes of locking, pain, and effusion into the joint.

(i) Determine whether there is nonunion or malunion of the tibia and fibula.  If so, is there loose motion requiring a brace or other marked, moderate, or slight knee instability?

(j) Determine whether there is genu recurvatum, and if so, if it is acquired and traumatic, with weakness and insecurity objectively demonstrated?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Note that the April 2012 rating decision granting a 30 percent disability rating for laxity of the right knee does not constitute a full grant of benefits with regard to that issue for the entire period on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


